872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bill Wayne JAMESON, Defendant-Appellant.
No. 89-5033.
United States Court of Appeals, Sixth Circuit.
April 6, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, Jr., District Judge*

ORDER

2
This matter is before the court upon consideration of appellant's response to this court's order of January 24, 1989, directing him to show cause as to why his appeal should not be dismissed for lack of jurisdiction.


3
Review of the record indicates that the district court entered its final order in this case on September 12, 1988;  but that appellant did not file a notice of appeal until December 21, 1988.  The notice of appeal, therefore was 40 days late.  Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  In his response to this court's order of January 24, 1989, appellant seeks to excuse his failure to comply with that rule by maintaining that he did not receive a copy of the district court's order until December 14, 1988.  That explanation, however, is inadequate to provide this court with jurisdiction as the time period for filing a notice of appeal under Fed.R.App.P. 4(a) begins to run upon the entry of the order or judgment appealed from, not its subsequent receipt by the appellant.  Fed.R.Civ.P. 77(d).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation